          Case 8:18-cv-00883-PWG Document 178 Filed 04/02/20 Page 1 of 2
                                        U.S. Department of Justice
                                        Civil Division, Federal Programs Branch
Garrett Coyle                                         garrett.coyle@usdoj.gov
Trial Attorney                                        (202) 616-8016

April 2, 2020

Via ECF

Hon. Paul W. Grimm
U.S. District Court for the District of Maryland
6500 Cherrywood Lane, Suite 465A
Greenbelt, Maryland 20770

Re:      American Academy of Pediatrics v. FDA, No. 8:18-cv-883-PWG

Dear Judge Grimm:

        In accordance with the Court’s paperless order dated April 1, 2020 (ECF No. 176),
Defendants respectfully waive a substantive reply in support of their request for an indicative ruling
for a 120-day extension of the May 12, 2020 premarket application deadline imposed in the Court’s
remedy order in light of the coronavirus outbreak. The request is unopposed (see ECF No. 177) and
should be granted.

         Defendants respectfully urge that the Court rule on their request by April 7, 2020, due to the
need for certainty in light of the coronavirus outbreak and the upcoming May 12 deadline. 1
Defendants have conferred with Plaintiffs, who do not oppose Defendants’ request for a ruling by
April 7.

         Defendants thank the Court for its attention to this matter.




1
  Multiple manufacturers who have requested extensions of the May 12 deadline have asked the
FDA for an expedited determination on their requested extensions and have indicated that they
intend to seek emergency relief from other federal courts absent an expedited determination. See
Response to Notice, ECF No. 191, Cigar Ass’n of Am. v. FDA, No. 16-cv-1460 (D.D.C. Apr. 1,
2020); Mot. to Reopen & Reply, ECF Nos. 38 & 44, Sanchez Icaza v. FDA, No. 16-cv-21967 (S.D.
Fla. Mar. 13, 2020 & Apr. 2, 2020).
Case 8:18-cv-00883-PWG Document 178 Filed 04/02/20 Page 2 of 2
                           -2-


                                 Respectfully submitted,

                                 JOSEPH H. HUNT
                                 Assistant Attorney General

                                 DAVID M. MORRELL
                                 Deputy Assistant Attorney General

                                 ERIC B. BECKENHAUER
                                 Assistant Director

                                  /s/ Garrett Coyle                   .
                                 GARRETT COYLE
                                 Trial Attorney
                                 U.S. Department of Justice
                                 Civil Division, Federal Programs Branch
                                 1100 L Street NW
                                 Washington, DC 20005
                                 (202) 616-8016
                                 (202) 616-8470 (fax)
                                 garrett.coyle@usdoj.gov

                                 Counsel for Defendants
